 1   Jerry C. Carter (NSB 5905)
     jcarter@sierracrestlaw.com
 2   SIERRA CREST BUSINESS LAW GROUP
     691 Sierra Rose Drive, Suite B
 3   Reno, Nevada 89511
     Telephone: (775) 448-6070
 4   Counsel for Defendants Teri A. Albertazzi and John D. Griesinger
 5
                                 UNITED STATES DISTRICT COURT
 6

 7                                        DISTRICT OF NEVADA

 8

 9   ROBERT ALBERTAZZI AND NOELLA
     ALBERTAZZI, AS TRUSTEES OF THE
10   ALBERTAZZI FAMILY TRUST,
                                                              Case No. 3:17-cv-00703-MMD-WGC
11          Plaintiffs,
12   vs.
                                                                    ORDER GRANTING
13   TERI A. ALBERTAZZI; JOHN D.                                 WITHDRAWAL OF COUNSEL
     GRIESINGER; and DOES I-X, inclusive,
14
            Defendants.
15
     __________________________________
16

17

18
     TO:     All parties herein and their respective counsel of record:
19
            PLEASE TAKE NOTICE THAT, pursuant to Nevada Supreme Court Rule 46, Jerry C.
20
     Carter, Esq., and Sierra Crest Business Law Group hereby withdraw as counsel of record for
21
     Defendants in the above-captioned matter.
22
            The undersigned does hereby affirm that the within document does not contain the social
23
     security number of any person.
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                         1
 1        DATED this 8th day of July, 2019.
 2

 3                                      SIERRA CREST BUSINESS LAW GROUP
                                        Attorneys for Plaintiffs
 4

 5
                                        By: /s/ Jerry C. Carter
 6                                            JERRY C. CARTER
                                              691 Sierra Rose Dr., Suite B
 7                                            Reno, Nevada 89511
 8                                            Counsel for Defendants / Counterclaimants
 9

10
     IT IS SO ORDERED.
11
     DATED: July 9, 2019.
12

13
                                 __________________________________________
14                               UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
          Case 3:17-cv-00703-MMD-WGC Document 65 Filed 07/08/19 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2          I certify that I am an employee of SIERRA CREST BUSINESS LAW GROUP and that
 3   on this date the within document entitled NOTICE OF WITHDRAWAL OF COUNSEL was
 4   electronically filed with the Clerk of the Court using the CM/ ECF system, which will
 5   automatically e-serve the same on the attorney of record set forth below:
 6
            Scott W. Souers, Esq.
 7
            ALLING& JILLSON, LTD.
 8          276 Kingsbury Grade, Suite 2000
            P.O. Box 3390
 9          Lake Tahoe, NV 89449-3390
            ssouers@ajattorneys.com
10
            Attorney for Plaintiffs
11
            DATED this 8th day of July, 2019.
12

13
                                                            /s/ Karen Nielsen
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
